Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1 – 10 have been canceled
Claims 11 – 20 have been newly entered prior to examination

 Election/Restrictions
Claim 11 is allowable. The restriction requirement between Species I and II, as set forth in the Office action mailed on 2022.05.03 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 2022.05.03 is withdrawn.  Claims 14 – 16, directed to a non-elected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Application Title: The application title has been amended as the ttitle is not descriptive of the invention claimed, the new title is clearly indicative of the invention to which the claims are directed. The title is amended to read as follows:

LEAK DETECTOR FOR CHECKING SEALING TIGHTNESS OF AN OBJECT COMPRISING A PUMPING DEVICE INCLUDING A TURBOMOLECULAR PUMP AND FIRST AND SECOND VACUUM PUMPS HAVING AT LEAST ONE FIRST AND SECOND PUMPING STAGE WHEREIN THE OUTLET OF THE SECOND VACUUM PUMP IS CONNECTED BETWEEN PUMPING STAGES OF THE FIRST VACUUM PUMP

Allowable Subject Matter
Claims 11 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claim 1 recites “a leak detector for checking sealing tightness of an object to be tested, the leak detector comprising: a detection inlet for connecting to an object to be tested; a pumping device including: a first rough vacuum pump including a first drive motor, at least one first pumping stage and one second pumping stage mounted in series between an inlet and an outlet, at least one second rough vacuum pump including a second drive motor, at least one first pumping stage and one second pumping stage mounted in series between an inlet and an outlet, the inlets of the rough vacuum pumps being connected in parallel to the detection inlet by a first isolation valve, and a turbomolecular vacuum pump having an outlet connected between the first isolation valve and the inlets of the rough vacuum pumps by a second isolation valve; and a gas detector connected to the turbomolecular vacuum pump, wherein the outlet of the at least one second rough vacuum pump is connected to the first rough vacuum pump between two in-series pumping stages of the first rough vacuum pump.”
The closest known prior art device was taught by US 2016/0223424, “Hilgeres,” US 2013/0186183, “Dobler,” US 2003/0233866, “Widt,” and US 4,779,449, “Bley.” 
Hilgeres discloses a sniffer leak detection apparatus comprising a turbomolecular pump and a first rough vacuum pump comprising at least a first and second pumping stage; however, Hilgeres fails to explicitly disclose or teach the use of valving between the turbomolecular pump, the rough vacuum pump, and the detection inlet for connecting to an object to be tested.
Dobler discloses a leak detection applicant comprising a turbomolecular pump and at least two rough vacuum pumps which could be controllably arranged to be operated in parallel through the use of control valving; however, Dobler fails to explicitly disclose such a control scheme of operating the rough vacuum pumps and further teaches away from the instant claims as each of the rough vacuum pumps are operated by a common motor wherein the instant first and second rough vacuum pumps are each operated by an independent motor.
Widt and Bley each disclose similar arrangement of a vacuum pump arrangement for a leak detector further comprising rough vacuum pumps which could be arrange in parallel to the leak detection inlet dependent on the operation or setting of various control valves along with a turbomolecular pump which is connected to the leak detection inlet through the use of controllable valving.
None of Hilgeres, Dobler, Widt, and Bley explicitly teach or disclose the use of a first and second vacuum pump comprising at least one first and second pumping stage; however, in the case that such an arrangement could be rendered obvious from one or more of Hilgeres, Dobler, Widt, and Bley, the cited references still fail to explicitly disclose or teach “wherein the outlet of the at least one second rough vacuum pump is connected to the first rough vacuum pump between two in-series pumping stages of the first rough vacuum pump.”
Several searches have also not yielded any prior art references or combination of references that would fully anticipate or render obvious all of the claimed limitations of the instant independent claims. As a result, the instant pending claims are deemed allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN DOYLE whose telephone number is (571)270-5821. The examiner can normally be reached Monday - Friday, 0900 - 1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BENJAMIN DOYLE/Examiner, Art Unit 3746                                                                                                                                                                                                        
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746